Citation Nr: 1700335	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  12-14 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to non-service connected pension.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral foot disorder.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for bilateral lower extremity neuropathy.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from July 1975 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The Veteran did not serve during a time of war.

2.  A January 2008 rating decision denied the Veteran's claim of entitlement to service connection for a bilateral foot disorder; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision, and evidence obtained since the January 2008 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a bilateral foot disorder.

3.  A January 2008 rating decision denied the Veteran's claim of entitlement to service connection for a bilateral ankle disorder; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision, and evidence obtained since the January 2008 rating decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a bilateral ankle disorder.

4.  The Veteran is not shown to have bilateral lower extremity neuropathy.






CONCLUSIONS OF LAW

1.  The January 2008 rating decision which denied entitlement to service connection for a bilateral foot disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  The January 2008 rating decision which denied entitlement to service connection for a bilateral ankle disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

3.  The criteria for nonservice-connected disability pension benefits have not been met. 38 U.S.C.A. § 1521  (West 2014); 38 C.F.R. §§ 3.2 , 3.3 (2016).

4.  New and material evidence has not been submitted, and the Veteran's claims are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for bilateral lower extremity neuropathy have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

No VA examination was requested in relation to the issue of service connection for bilateral lower extremity neuropathy.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for bilateral lower extremity neuropathy.  See 38 U.S.C. § 5103A(a).  The weight of evidence is against a finding of a current diagnosis of bilateral lower extremity neuropathy.  The weight of the evidence is also against the findings that any bilateral lower extremity neuropathy had its onset during active service or within one year of separation from active service or competent evidence even suggesting that bilateral lower extremity neuropathy may be associated with service.  As such, elements (1), (2), and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran has a diagnosis of bilateral lower extremity neuropathy or that any bilateral lower extremity neuropathy either began during or was otherwise caused by his active service.  Thus, his statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by his statements at the time of separation, as discussed more fully below. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopening Claims

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

In March 2007, the Veteran filed a claim seeking service connection for a bilateral foot disorder and a bilateral ankle disorder, which was denied in January 2008, and the Veteran neither appealed the rating decision, nor submitted any new and material evidence pertaining to these issues within a year of that rating decision, meaning that the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

At the time of the January 2008 rating decision, the evidence of record did not contain competent lay or medical evidence of a chronic foot disability or a chronic ankle disability.  As such, the RO denied his claims.

In a statement received in September 2010, the Veteran sought to have his previously denied claims for entitlement to service connection for a bilateral foot disorder and a bilateral ankle disorder reopened. 

However, the record contains no new medical or lay evidence dated after January 2008 beyond the Veteran's own assertions.  The Veteran's service records do not reflect that he served during wartime.  In addition, he has not submitted new medical records showing a chronic bilateral foot disability or chronic bilateral ankle disability.  As such, his claims to reopen his service-connection claims are denied.

As described above, no additional evidence has been submitted since the Veteran's claim was previously denied.  In the absence of proof of a current disability, there can be no valid claim for service connection. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless and as described no new evidence has been added since the January 2008 rating decision.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Essentially, even if the Board reopened the claims, no duty to assist would be triggered.

Accordingly, the claim to reopen the previously denied claims of service connection for a bilateral foot disorder and a bilateral ankle disorder, and the claim of non-service connected pension are denied.

Non-service connected pension

The Veteran is seeking entitlement to nonservice-connected pension benefits.  By statute, VA shall pay to each veteran of a period of war who meets the service requirements specified, and who is permanently and totally disabled from a nonservice-connected disability not the result of the veteran's willful misconduct, a pension at the rate prescribed.  38 U.S.C.A. § 1521; see also 38 C.F.R. §  3.3. 

A veteran meets the service requirements for pension if he served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521 (j); 38 C.F.R. § 3.3 (a)(3). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress. 38 U.S.C.A. § 1501 (4); 38 C.F.R. § 3.2 . Most pertinent to this case, the Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101 (29) (A); 38 C.F.R. § 3.2 (f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975. 38 U.S.C.A. § 101 (29) (B), (33); 38 C.F.R. § 3.2 (f), (i).

 Based on a review of the record, the Board finds that the criteria for nonservice-connected pension benefits have not been met because the Veteran did not serve during a period of war.  See 38 U.S.C.A. §§ 1501 , 1521; 38 C.F.R. §§ 3.2 , 3.3.

The Veteran entered active duty in July 1975, approximately two months after the Vietnam era concluded.  He has not submitted evidence that he had wartime service, or even alleged as much.

As such, non-service connected pension is denied.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In September 2010, the Veteran filed his claim seeking service connection for bilateral lower extremity neuropathy.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for bilateral lower extremity neuropathy.  In July1975 and May 1978, no neurologic abnormalities or abnormalities of the lower extremities were noted.  On medical history surveys completed in conjunction these physical examinations, the Veteran denied having any lower extremity symptoms.

Medical records after his separation from service show that in July 2004, he had an unremarkable examination of his lower extremities.  In September 2006, the Veteran complained about numbness in his feet.  He added that the numbness in his feet had been present for a year or two.  In May 2007 the Veteran was seen for foot numbness secondary to frostbite.  However, no chronic neurologic disability was ever diagnosed in the evidence of record.

As such, the record does not show any current diagnosis of bilateral lower extremity neuropathy. 

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer, 210 F.3d 1351, 1353; Giplin, 155 F.3d 1353; Brammer, 3 Vet. App. 223, 225.  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain, 21 Vet. App. 319; see also Romanowsky, 26 Vet. App. 289.

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for bilateral lower extremity neuropathy is denied.








ORDER

Entitlement to non-service connected pension is denied.

New and material evidence has not been presented, and the Veteran's claim for entitlement to service connection for a bilateral foot disorder is not reopened.

New and material evidence has not been presented, and the Veteran's claim for entitlement to service connection for a bilateral ankle disorder is not reopened.

Service connection for bilateral lower extremity neuropathy is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


